Citation Nr: 1515247	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  09-48 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include melanoma in situ and invasive melanoma, basal cell carcinoma of the skin, squamous cell carcinoma of the skin, actinic keratosis, seborrheic keratosis, dermatoheliosis, tinea corporis, and tinea pedia, and to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his December 2009 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in June 2011.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).

In a January 2015 written statement, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran was present within the land borders of Vietnam during the Vietnam era and is therefore presumed to have been exposed to herbicides.

2. The probative, competent evidence does not demonstrate that the Veteran has a skin disability for which presumptive service connection is warranted based on in-service exposure to herbicides.

3. The competent, probative evidence does not demonstrate that a skin disability is related to active duty, to include as due to exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for skin disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in September 2006, January 2008, and January 2014 satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the Veteran's claim was re-adjudicated in a February 2015 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 

In addition, the record contains the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, identified private treatment records, and lay evidence.  In February 2012, the Board remanded the Veteran's claim.  In pertinent part, the Board directed that the RO schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed skin conditions.  The Veteran underwent VA examination in March 2012.  In January 2014, the Board instructed that the RO provide the Veteran corrective notice in connection with his service connection claim, obtain outstanding private treatment records, if available, and schedule the Veteran for an additional VA examination.  As noted above, the RO provided the Veteran with corrective notice in January 2014, and the record includes private treatment records received in April 2014.  Further, the Veteran underwent additional VA examination in March 2014, and a VA medical officer provided an addendum opinion in December 2014.  In particular, the VA medical officer's opinion was predicated on a full reading of the Veteran's claims file, the March 2014 physical evaluation of the Veteran, and consideration of the Veteran's statements.  Additionally, the VA medical officer provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Therefore, the Board finds the March 2014 VA examination and December 2014 addendum opinion, when considered together, are sufficient and adequate for purposes of determining service connection.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board finds the RO and VA Appeals Management Center substantially complied with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of  38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Service personnel records demonstrate that the Veteran served in the Republic of Vietnam, and therefore, he is presumed to have been exposed to herbicides during active duty.  In addition, the clinical evidence demonstrates multiple diagnoses of skin disabilities during the pendency of the appeal, to include melanoma in situ and invasive melanoma, basal cell carcinoma of the skin, squamous cell carcinoma of the skin, actinic keratosis, seborrheic keratosis, dermatoheliosis, tinea corporis, and tinea pedia.  However, the evidence does not reflect a diagnosis of a presumptive disease that results from exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Therefore, the Board finds service connection for a skin disability may not be granted on a presumptive basis.  

Nevertheless, when service connection cannot be granted on a presumptive basis, the Veteran may still establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Service treatment records, however, do not reflect complaints of, treatment for, or a diagnosis of a skin disability.  In addition, the Veteran stated in his December 2009 substantive appeal that he did not seek medical treatment during service because his conditions did not show up until a few years later.

With respect to a nexus between any current skin disability and active duty, a VA examiner in March 2012 opined that the Veteran's malignant melanoma was at least as likely as not incurred in or caused by the claimed in-service event as there was a confirmed strong correlation between malignant melanoma and history of Agent Orange exposure.  However, the VA examiner found the Veteran's other diagnosed skin conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the VA examiner found that squamous cell and basal cell skin cancer, actinic keratosis, and tinea were less likely as not related and/or aggravated to the Veteran's military service.  According to the VA examiner, none of these conditions were related to exposure to Agent Orange.  In addition, the VA examiner reported that he was unable to identify any service treatment records documenting the evaluation or management of any medication conditions that might be related to the diagnoses of squamous cell skin cancer, basal cell skin cancer, actinic keratosis, or tinea.  

In March 2014, however, a VA examiner found the Veteran's melanoma was not related to service as there was no nexus with this skin lesion and the military or Agent Orange, and clinical studies indicated that a genetic link and sun exposure were the greatest risk factors.  The VA examiner also opined that the Veteran's seborrheic dermatitis was less likely than not incurred in or caused by service as there was no nexus between this type of skin lesion and Agent Orange or the military.  With respect to actinic keratosis, basal cell skin cancer, and squamous cell skin cancer, the VA examiner opined the conditions were less likely than not related to service as there was no nexus with the military or Agent Orange, and clinical studies supported that the Veteran's skin type (fair-skinned) and sun exposure were the greatest risk factors.  The VA examiner also opined that it was less likely than not that the Veteran's tinea corporis/tinea pedis was related to service as there was no nexus with the military or Agent Orange, and this type of skin condition was the result of exposure to a fungus organism found in the present environment, especially in moist areas.  The VA examiner explained that this was common in all individuals and would often increase in moist, warm environments.  In July 2014, the VA examiner confirmed the negative opinions because the records demonstrated that the Veteran's skin conditions occurred after his separation from service.     

Likewise, in December 2014, a VA medical officer opined that the Veteran's actinic keratosis (AKs), seborrheic keratosis (SKs), tinea corporis and tinea pedia, melanoma in situ and invasive melanoma, basal cell cancer, and squamous cell cancer of the skin were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include in-service exposure to herbicides, and did not begin within one year of discharge from service.  The VA medical officer noted that there was no evidence that a skin disorder pre-existed service and that the Veteran was not seen for a skin condition while in active military service.  In addition, the Veteran left military service without a history or physical examination finding of a skin disorder, and there were no records to indicate that the Veteran was seen for a skin disorder within a year of leaving military service.  Further, the VA examiner found it significant that despite the statement from the Veteran's wife indicating that he had a skin condition in 1970, the Veteran himself asserted in December 2009 that his skin conditions did not show up until a few years after service.  

The VA medical officer referenced the article, "Veterans and Agent Orange: Update 2010" (2011), which stated, "melanoma occurs more frequently in fair-skinned people than in dark-skinned people; the risk in whites is roughly 20 times that in dark-skinned blacks.  The incidence increases with age, more strikingly in males than in females.  Other risk factors include the presence of particular kinds of moles on the skin, suppression of the immune system, and excessive exposure to UV radiation, typically from the sun.  A family history of the disease has been identified as a risk factor, but it is unclear whether that is attributable to genetic factors or to similarities in skin type and sun-exposure patterns.  Excessive exposure to UV radiation is the most important risk factor for nonmelanoma skin cancer; some skin diseases and chemical exposures have also been identified as potential risk factors." Additionally, for both melanoma and skin cancer-basal-cell cancer and squamous-cell cancer (nonmelanoma skin cancers), the study concluded that "there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and melanoma, basal-cell or squamous-cell cancer."

Additionally, the VA medical officer found the March 2012 VA examiner was in error in providing a positive opinion for direct service connection of the Veteran's diagnosed melanomas.  Initially, the VA medical officer noted that there was medical literature that supported such a link.  Specifically, the Science Daily reported that Agent Orange was linked to a skin cancer risk.  The article stated that the risk of non-melanotic invasive skin cancer was increased even four decades after Agent Orange exposure, and the rate of malignant melanoma, the most serious type of skin cancer, was similar to that expected in men of similar age.  In other scientifically-based medical literature, Tetrachlorodibenzodioxin exposure appeared to be associated with the development of nonmelanotic invasive skin cancer.  However, the VA medical officer noted that further studies were warranted to determine the relative risk within the patient population.  In addition, another reference article observed that "ranch hands have experienced significantly more basal cell carcinomas than comparison subjects."  

However, the VA medical officer noted that the Veteran in this case was not in the Air Force and was not involved in the application of herbicides.  Furthermore, the VA medical officer found it pertinent that the Veteran was a long-time resident of south Florida, and cited to the reference article, "The Incidence of Nonmelanoma Skin Cancers and Actinic Keratoses in South Florida," which observed that the studied populations in South Florida appeared to have some of the highest incidence rates of nonmelanoma skin cancer in the world and extremely high rates of actinic keratoses.  The findings suggested that there was an epidemic of nonmelanoma skin cancer in the South Florida community, which had significant implications for the future medical needs of both "commercial" and Medicare-age populations.  As such, the VA medical officer opined that the Veteran's nonmelanoma skin cancers, basal cell cancer and squamous cell cancer and sun damage (AKs) were most likely caused by life-long sun exposure.  Additionally, SKs and nevi were the most common benign cutaneous neoplasms, and SKs were of unknown origin and had no malignant potential.  Further, there was evidence that genetic susceptibility may predispose a patient to dermatophyte infection, and fungal infections were not on the list of conditions presumptively service-connected based upon exposure to Agent Orange.

Here, the Board affords the opinions provided by the March 2014 VA examiner and December 2014 VA medical officer significant probative value with respect to a nexus between any current skin disability and active duty, to include exposure to herbicides.  The evidence demonstrates that the VA examiner and VA medical officer reviewed the Veteran's relevant medical history, to include the service treatment records and private treatment records, and the VA examiner conducted a physical examination of the Veteran.  In addition, the VA medical officer considered the Veteran's statements concerning his exposure during service and symptoms since service,  reviewed all of the physical examinations and other appropriate testing, and provided an opinion as to the clinical findings.  Furthermore, the VA medical officer provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed as well as outside medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that the Veteran is competent to describe the symptoms he experiences which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge).  In addition, the Veteran's wife is competent to report her observations of the Veteran's symptoms.  First, the Board notes the statements provided by the Veteran's wife in which she reports that he experienced symptoms during active duty in 1970.  However, these statements are contradicted by the Veteran's own assertions that he did not seek treatment during service because his symptoms did not manifest for years after his separation from service.  In addition, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of disabilities and diseases such as the Veteran's diagnosed skin conditions.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran or his wife possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of melanoma in situ and invasive melanoma, basal cell carcinoma of the skin, squamous cell carcinoma of the skin, actinic keratosis, seborrheic keratosis, dermatoheliosis, tinea corporis, or tinea pedia.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that the relationship between these skin conditions and an in-service illness or event, to include exposure to herbicides, is not something for which a layman is competent to provide an opinion.  See Barr, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the lay opinions provided by the Veteran and his wife do not constitute competent medical evidence and lack probative value.  Finally, as none of the Veteran's diagnosed skin conditions are listed as a chronic disease under 38 C.F.R. § 3.309, the provisions of § 3.303(b) do not apply in this case.  Walker, 708 F.3d at 1338.  Therefore, any assertions of continuity of symptomatology since service are not sufficient evidence to establish service connection.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a skin disability, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


